DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 11/23/21 is acknowledged.  Claims 1-3 have been amended.  Claims 17-20 have been cancelled. New claims 21-24 have been added.  Accordingly, claims 1-16 and 21-24 are under examination.

Information Disclosure Statement
           The information disclosure statement (IDS), filed 12/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation D232 Biotirin International on page 15 of the IDS submitted 12/18/2022 fails to provide a publication date.  Also, citation D370 Mattes on page 26 fails to provide a publication date.  It has been placed in the application file, and the information referred to therein has been considered as to the merits, but the citations D232 and D370 have been lined through on the said IDS.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
            Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method for treating renal stress in a subject based on the comparison of IGFBP7 and/or TIMP-2 in urine from the subject to that of a threshold.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification in paragraphs 0014, 0029, 0062 and 0095-00106 discloses collecting urine samples from patients and measuring IGFBP7 and TIMP-2 in the samples and identifying renal stress in these patients.  Paragraph 0040 discloses that patient is a living human.  The examples in the specification in paragraphs 0095-00106 are limited to the patient (which appear to be human).  The specification does not provide for any and all species of subject nor does it provide a correlation of the measurement of IGFBP7 and TIMP-2 in any and all possible subjects is correlated with renal stress.  Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 
The only example utilized in the specification appears to be limited to human urine samples and measurement of IGFBP7 and TIMP-2 for identifying renal stress.  The specification does not disclose that these two specific biomarkers which appear in humans at levels which provide for the identification of renal stress also appear in non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake and at levels which are specifically correlated with the identification of renal stress.
   As stated supra the specification appears to be limited to human urine samples and measurement of IGFBP7 and TIMP-2 for determining renal stress.
            As stated supra the specification fails to provide for a correlation of the recited biomarkers in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease)    Further, it is not well known in the art that any and all subjects provide for the recited biomarkers and that a correlation exists between such biomarkers in the samples to renal stress in any and all subjects.  The examples in the specification appear to be limited to the detection of IGFBP7 and TIMP-2 in human 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual 


Written Description

          The claims as currently recited are directed to a method for treating renal stress in a subject based on the comparison of IGFBP7 and/or TIMP-2 in urine from the subject to that of a threshold.  Thus, the claim allows the identification of renal stress on the basis of the urinary concentration of only a single biomarker of either IGFBP7 or TIMP-2.
           The examples in the specification on pages 31-35, paragraphs 0095-00106 disclose obtaining a urine sample from a patient and measuring both IGFBP7 and TIMP2 and establishing a risk scores based on both the levels and comparing to a threshold and determining a level above the threshold to identify renal stress.  The specification does not provide data, tables or evidence that the mere measurement of a single marker provides for the identification of renal stress.  As shown by Mcllroy et al (Anesthesiology 2010, 112, pages 998-1004) it is known in the art that because of the wide spectrum of pathophysiology leading in AKI makes it unlikely that any single biomarker will achieve identifying patients at higher risk of AKI (e.g. page 999).  As shown by Coca et al (Clin J Am Soc Nephrol 3: 2008, pages 481-490) it is likely that a panel of biomarkers, rather than a single biomarker, will be needed for AKI (e.g. abstract).  Further, as shown by Block et al (US 2015/0233946) it is known that the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 22 the recitation “the ongoing renal replacement therapy protocol is switched form intermittent hemodialysis to continuous renal replacement (CRRT) or prolonged intermittent renal replacement therapy (PIRRT)” there is insufficient antecedent basis for this limitation because none of the previous claims require intermittent hemodialysis is performed.  In fact claim 22 depends from claim 12 which depends from claim 1 and claim 1 specifically requires a treatment which produces less renal stress relative to treatment with intermittent hemodialysis.  Thus, the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al., (Clin J Am Soc Nephrol 11: June 2016, pages 938-946) in view of Kypros et al (US 2012/0135427) and further in view of Kierdorf et al., (American Journal of Kidney Diseases, Vol 28, No. 5, Suppl 3 (November), 1996: pages S90-S96) (submitted in the IDS filed 12/18/2020).
          Kimmel et al discloses a method of obtaining a urine sample from a subject and measuring the renal stress markers of IGFBP7 and TIMP-2 in the sample and multiplying the values and comparing to that of a cutoff (threshold) and determining acute kidney injury (AKI) (e.g. abstract, pgs 939941, 943, 945).  Kimmel et al discloses that the subject can be a critically ill subject in an ICU or can be a subject having had surgery (e.g. Table 1, page 941 & page 943).  Kimmel et al discloses that the subject can be subjected to hemodynamics (e.g. page 945).  Kimmel et al discloses the 
          Kimmel et al differs from the instant invention in failing to explicitly teach performing the method on an individual subject.
          Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2 and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel et al because Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of Kimmel.
         Kimmel et al and Kypros et al differ from the instant invention in failing to teach treating the subject with a method or renal replacement therapy that produces less renal stress relative to treatment with intermittent hemodialysis.
         Kierdorf discloses treating a subject with a method of renal replacement therapy (Continuous treatment modalities, such as continuous renal replacement therapies, CCRTs, are well established in the treatment of severely ill patients with ARF (e.g. page S94, 2nd Column ,2nd paragraph) that produces less renal stress relative to treatment 
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al because Kimmel et al teaches that the subject may be subjected to hemodynamics and Kierdorf et al teaches that greater hemodynamic stability is the main advantage of and the main indication for using continuous methods such as CRRT and also the avoidance of rapid fluid and electrolyte shift, nutrition without restriction, adapted to the needs of the critically ill ,and the use of more Biocompatible membranes.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating treatment such as taught by Kierdorf et al for the subject identified as having renal stress and AKI in the modified method of Kimmel et al.

         Claims 6-7, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (WO 2014/070935).  
         See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.

         Anderberg et al teaches that it is known and conventional in the art to utilize a lateral flow assay comprising immobilized antibodies for multiple markers such as IGFRBP7 and TIMP-2 and secondary labeled antibodies used in a sandwich assay for the detection of the markers wherein the instrument comprises a reader, meter and display for quantitating the markers and reporting the results (e.g. pages 15-20, 35-42).  Anderberg et al discloses the device can compare the measurement to a threshold (e.g. page 35). 
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results because Anderberg et al shows that such a device is well known, routine and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a lateral flow assay device such as taught by Anderberg et al into the modified method of Kimmel et al for the detection, measurement and displaying of results in the modified method of Kimmel et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and  above, and further in view of Vijayan et al., (Am J Kidney Dis. 2016, 68(1), pages 19-28) (submitted in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.
Kimmel et al., Kypros et al., and Kierdorf et al. differ from the instant invention in failing to teach the subject has sepsis.
Vijayan et al teaches that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI (e.g. page 23, Table 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a subject having sepsis and AKI in the modified method of Kimmel et al because Vijayan et al shows that it is known and conventional in the art that the patient can have sepsis when detecting TIMP-2 x IGFBP7 in a clinical setting in subjects having AKI.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a subject having sepsis and AKI in the modified method of Kimmel et al.

Claims 12-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al in view of Kypros et al and Kierdorf et al as applied to claims 1-5, 8-9, 11, 16, 21 and 23 above, and further in view of Anderberg et al (US 2012/0283128) (listed in the IDS filed 12/18/2020).
See above for the teachings of Kimmel et al., Kypros et al., and Kierdorf et al.

Anderberg et al teaches that it is known in the art that biomarkers such as IGFBP-7 and TIMP-2 can be detected and that such biomarkers can be used in the monitoring of a treatment regime such as renal replacement therapy once the therapy has been started (e.g. abstract, para’s 0106, 0124 and Table 2).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to monitor the renal replacement therapy in the modified method of Kimmel et al with the threshold values in the modified method of Kimmel et al because Anderberg et al shows that it is known and conventional in the art to monitor a therapy once it has been started and that the markers can show improved or worsened prognostic state that can indicate that a particular treatment is or is not efficacious (e.g. para 0106) and one of ordinary skill would apply the modified method of Kimmel et al to a sample obtained from the subject that has been started on the CRRT to determine if the treatment is efficacious.
With respect to claims 13-14 and 22 and the value above the threshold and the actions required.  Kimmel et al teaches that results above 2.0 had 11.o times the odds of AKI and therefore one would recognize that when the values were above the cutoff in the subject undergoing the therapy that the therapy was not working efficaciously and therefore the fluid rate would need to be reduced and the protocol would need to be switched.  Also, it is unclear what applicant intends in claim 22 (see 112 (b) rejection supra).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641